--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 


EMPLOYMENT AGREEMENT


This Agreement is between United Western Bancorp, Inc. (“Company”) and Scot T.
Wetzel (“Executive”), and shall be effective as of October 15, 2008 (the
“Effective Date”).


1.           Appointment. Company hereby appoints Executive to serve as
Company's President and Chief Executive Officer (“CEO”) throughout the Term
specified below. Throughout the Term, Company will also recommend to the
Nominating and Corporate Governance Committee of Company's Board of Directors
(the “Board”) that Executive be nominated to serve on the Board. Throughout the
Term, if and to the extent permitted by applicable banking regulations and
banking regulatory authorities, Company shall also cause Executive to be
appointed and to serve as the President and CEO of United Western Bank (“Bank”)
and shall cause him to be elected to serve as the Chairman of Bank's board of
directors (the “Bank Board”).


2.           Compensation.


a.           Salary and Salary Review. Company shall pay or cause Bank to pay
Executive a total base salary from Company and Bank (the “Base Salary”) of
$400,000 per year, which shall be payable in equal installments in accordance
with Company's standard payroll practice, less customary or legally required
withholdings and deductions. Company may, in its sole discretion, increase
Executive's base salary, as and when Company deems appropriate, in which case
new Executive's base salary shall not thereafter be reduced. Executive shall
receive directors fees or other compensation for serving as a director of
Company or Bank if and to the extent that it is the general policy of Company or
Bank to pay such fees to employee directors, in which event Executive shall be
entitled to receive the same fees as would any other employee director serving
in the same position.


b.           Cash Bonuses. Executive will be eligible to participate in
Company's Executive Incentive Plan, as it may be amended, modified, or changed
from time to time by the Compensation Committee of the Board of Directors.


c.           Contract Expenses. Company shall reimburse Executive for the costs
and expenses, including reasonable legal fees that he incurs in connection with
the review, drafting and negotiation of this Agreement and any other
contemporaneous written agreements between Executive and Company contemplated by
this Agreement. The Executive shall submit amounts to be reimbursed pursuant to
this paragraph to the Company within 30 days of receipt of an invoice for such
expense, and the Company shall reimburse Executive within 30 days of receipt
from the Executive.  Notwithstanding the foregoing, any expense that is not
reimbursed to the Executive within two and a half months following the calendar
year in which the expense was incurred shall not be reimbursed by the
Company.  In no event shall the Company delay payment of any invoice timely
submitted by Executive for the purpose of avoiding reimbursing expenses incurred
by Executive that otherwise would be reimbursable under this Section 2(c).

 
- 1 -

--------------------------------------------------------------------------------

 



3.           Fringe Benefits.


a.           Insurance. Executive and Executive's dependents shall be eligible
for coverage under the group insurance plans made available from time to time to
Company's executive and management employees. The premiums for the coverage of
Executive and Executive's dependents under that plan shall be paid pursuant to
the formula in place for other executive and management employees covered by
Company's group insurance plans.


b.           Vehicle Allowance and Travel Reimbursements. Company shall provide
Executive with a vehicle allowance of $750 per month, payable in equal
installments at the same time Executive's salary installments are paid. Such
payments shall be in addition to, and not a substitute for, Company's obligation
to reimburse Executive for business travel that Executive conducts in
Executive's personal vehicle at the same rates as are set from time to time by
the Board for business travel by its executive and management employees pursuant
to Section 3.c below.


c.           Expenses. Subject to Company's policies and procedures for the
reimbursement of business expenses incurred by its executive and management
employees, Company shall reimburse Executive for all reasonable and necessary
expenses incurred by Executive in connection with Executive's performance of
Executive's duties under this Agreement, including expenses incurred as a
director of Company or of Bank, all in accordance with its policies and
procedures relating to executive employee expense reimbursements.


d.           Country Club. Company shall pay all annual membership dues and
incidental fees associated with Executive's membership and use of privileges at
one country club of Executive's choosing.


e.           Professional Organizations. Company shall pay directly, or
reimburse Executive for, dues, membership fees and incidental expenses
associated with Executive's membership in and participation in professional or
service organizations, including the Young President's Organization, that in
Executive's reasonable discretion relate to or advance his effectiveness in
serving Company.


f.           Life Insurance. Company shall provide Executive with life insurance
benefits comparable to those afforded to its other executive employees.


g.           Miscellaneous Benefits. Executive shall receive all fringe benefits
that Company may from time to time make available generally to its executive and
management employees.


4.           Paid Leave.


a.           Vacation. During each year of continuous, full-time employment,
Executive shall earn four (4) weeks per year of paid vacation time, which
vacation time shall accrue in accordance with Company policy applicable to
Company's executive and management employees as set forth in Company's Employee
Handbook as in effect from time to time.

 
- 2 -

--------------------------------------------------------------------------------

 



b.           Sick Leave and Holidays. Executive shall receive paid sick leave
and holidays under the guidelines for such leave applicable from time to time to
Company's executive and management employees.


5.           Term and Termination.


a.           Term. Unless earlier terminated pursuant to this Section 5, the
initial term of this Agreement shall be three (3) years beginning on the date of
this Agreement. Upon the expiration of the initial term, or any subsequent
renewal term, this Agreement shall automatically renew for a renewal term of 1
year, unless no fewer than three (3) months before the expiration of the initial
term, or any subsequent renewal term, either party gives the other written
notice of its or his intention not to renew this Agreement upon its expiration
(the initial term together with any renewal terms are referred to herein as the
“Term”).


b.           Termination by Consent. This Agreement may be terminated at any
time by the parties' mutual agreement, expressed in writing.


c.           Termination by Executive.


i.           Executive may terminate this Agreement before the end of its
initial term or any renewal term upon thirty (30) days' prior written notice, in
which case Company's only obligation to Executive with respect to compensation
shall be payment of salary, accrued, unused vacation compensation earned as of
the last date bona fide services are performed for Company under this Agreement
(the “Termination Date”).


ii.           Executive may, by written notice to Company made not less than
sixty (60) days before the Termination Date, elect to terminate his employment
on the basis of “good reason” if (a) Company commits a material breach of its
obligations under Section 1 of this Agreement; or (b) there is a material
reduction of Executive's duties, authority or status other than reductions or
limitations imposed by law or regulatory authority; or (c) a material change of
the principal location in which Executive is required to perform his duties
hereunder without Executive's prior consent (it being agreed that any location
within the Denver, Colorado metropolitan area shall not be deemed a material
change); or (d) a material reduction in (or a failure to pay or provide)
Executive's compensation or benefits payable under this Agreement; or (e) any
other material breach by Company of this Agreement. Any such notice of
termination by Executive for “good reason” shall specify the circumstances
constituting “good reason.” Within 48 hours of the delivery of the Executive’s
written notice of resignation for good reason, the Company may notify the
Executive of the Company’s intent to convene a meeting of the Company’s board of
directors to review and consider the Executive’s election to terminate for good
reason with the purpose of exploring the adequacy of the Executive’s good reason
(a “Company Review”), which meeting may be held telephonically. If the Company
elects to commence a Company Review, the meeting to conduct the Company Review
will be held within three business days of the date of the Company’s notice of
the same to the Executive. The Executive will present his arguments in support
of the termination for good reason to the Company at the Company Review and the
Company will be permitted to provide rebuttal to the Executive’s arguments. With
prior notice to the Company, the Executive’s personal attorney will be allowed
to attend the Company Review. No later than two business days following the
Company Review, the Executive will determine and communicate to the Company the
Executive’s decision to rescind the election to terminate for good reason or to
affirm his election to terminate for good reason. If the Executive confirms his
election to terminate for good reason following any Company Review, or if no
Company Review is held following the Executive’s election to terminate for good
reason, he shall afford Company an opportunity to cure such circumstances at any
time within the thirty (30) day period following the date of such Company review
or Executive’s notice, as applicable. If Company does cure such circumstances
within said thirty (30) day period, the notice of termination shall be withdrawn
by Executive and of no further force and effect. In the event that the
circumstances cited in Executive's notice are not cured within the thirty (30)
days after the notice, this Agreement shall be terminated sixty (60) days after
Executive's original written notice and such termination shall be treated in all
respects as if it had been a termination of employment by Company without cause
under Section 5.d of this Agreement.


iii.           If at any time during the Term of this Agreement: (i)the Chairman
of the Board of the Company’s board of directors is removed or resigns, other
than as the result of any order of or agreement with any federal or state
regulatory agency having jurisdiction over the Company or its subsidiaries; and
(ii) the Executive is not named as the succeeding Chairman of the Board of the
Company’s board of directors, Executive may, by written notice to the Company
during the 60-day period ending no later than 195 days after the appointment of
any new Chairman of the Board (such appointment occurring on the “Appointment
Date”) of the Company’s board of directors, elect to terminate his employment as
of a date that is at least 180 days after the Appointment Date, and the
termination shall be treated for all purposes as a termination on the basis of
“good reason” within the meaning of the preceding paragraph; provided, however,
that if Executive has resigned for good reason as provided for under this
paragraph and the Company notifies the Executive of its desire for a cooling off
period within two business days of the delivery to the Company of the
Executive’s notice under this paragraph, Executive will accord the Company a
cooling off period, commencing on the date of Executive’s notice to the Company
as contemplated in this paragraph and ending on the 270th day after the
Appointment Date (the “Cooling Off End-Date”), during which time both the
Executive and the Company will negotiate in mutual good faith to determine if
the Executive’s objections to continued to employment with the Company can be
overcome. The Executive shall continue in his employment during any cooling off
period at his then base salary. If the Company imposes any cooling off period
under this paragraph, the effective date of the Executive’s resignation for good
reason under this paragraph shall be the first business day following the
Cooling Off End-Date.



 
- 3 -

--------------------------------------------------------------------------------

 

d.           Termination by Company Without Cause. Company may in its sole
discretion terminate Executive's employment at any time without cause. In such
an event, the following terms will apply:

 
i.            If the Executive delivers to Company a Release within the 6th
month period following the Executive's Separation from Service, Company shall
pay Executive severance compensation equal to Executive's Total Annual
Compensation or, if greater, Executive’s Total Compensation attributable to the
remaining term of this Agreement.  No severance compensation payments pursuant
to this paragraph shall be made to the Executive until the 6th month anniversary
of the Executive's Separation from Service.  Payment of Executive’s Total Annual
Compensation or the Total Compensation, as applicable, shall be paid by the
Company in a single sum (less required deductions and withholdings) on the 6th
month anniversary of the Executive's Separation from Service or as soon as
administratively practicable thereafter.  As used in this Agreement, (A) Total
Annual Compensation shall mean the average of the amount displayed (or to be
displayed) in the total compensation column in the Summary Compensation Table of
the Company’s proxy statement for the two calendar years immediately preceding
Executive’s date of Separation from Service; (B) Total Compensation is Total
Annual Compensation multiplied by the number determined by dividing the number
of whole months and fractions thereof in the remaining term of this Agreement as
of Executive’s date of employment termination by 12; and (C) Separation from
Service shall have the meaning assigned to it by Code Sec. 409A and the Treasury
regulations promulgated thereunder.  Release shall mean a complete release of
any claims against Company, its officers, directors, employees, agents or
affiliates arising out of or related, directly or indirectly, to Executive's
employment by Company or Bank or this Agreement in exactly the form attached
hereto as Exhibit A.  Notwithstanding the foregoing, nothing contained in the
Release shall operate to release, waive or limit Executive's rights to
continuing coverage under Company's directors and officers insurance under
Section 6 of this Agreement or to indemnification and advancement of expenses
from Company under the indemnification Agreement between Company and Executive
attached hereto as Exhibit B or otherwise.


ii            If and to the extent that Executive remains eligible after such
termination to receive cash bonuses under the terms of Company's Executive
Incentive Plan, as it is in effect at the time of Executive's termination
without cause, on account of services provided to Company by Executive prior to
the date of such termination, then Executive shall be awarded and paid a cash
bonus in accordance with the terms of the Executive Incentive Plan,
proportionately reduced to reflect any partial year of employment.  Any amount
payable under the terms of Company’s Executive Incentive Plan shall be paid to
the Executive no later than two and a half months following the calendar year in
which the Executive’s Separation from Service occurs.


iii.            If Executive elects continuation of coverage under COBRA for
Executive and his covered dependents, Company shall pay the portion of
Executive's premiums that Company paid immediately preceding the Executive's
Termination Date for all health coverage and other benefits described in Section
3 above that are subject to COBRA, to Company's plan administrator or benefit
provider for a period equal to the maximum period permitted by COBRA.  However,
in no event shall premium payments continue beyond December 31 of the second
calendar year following the calendar year in which Executive has a Separation
from Service.
 
iv.            Company shall permit Executive to exercise all options to
purchase Company's stock that had vested as of the Termination Date for a period
of thirty (30) days after the Termination Date or such longer period as may be
permitted by the Plan, the Special Plan or Company's Compensation Committee;
however, Executive shall not be permitted to exercise any option to purchase
Company's stock beyond the maximum full term of the option.  Notwithstanding the
foregoing, Executive's exercise of options and sale of Company stock shall at
all times be subject to all restrictions made applicable by any securities law
or regulations to persons holding positions such as Executive holds with
Company.



 
- 4 -

--------------------------------------------------------------------------------

 



 
e.           Termination by Company With Cause. Company may terminate this
Agreement effective immediately, with Company's only obligation being the
payment of salary and accrued, unused vacation compensation earned as of the
date of termination, by written notice to Executive if Executive: (i) commits a
material violation of this Agreement; or (ii) engages in any of the following
forms of misconduct: commission of any material act involving dishonesty or
moral turpitude; theft of Company's property; or willful misconduct, including
but not limited to willful disregard of any directive of the Chairman of the
Board or the Board (either of (i) or (ii) being deemed to be “with cause”
hereunder). The written notice from Company to Executive shall disclose, in
reasonable detail, the basis on which Company believes that Executive's
termination is with cause. If Executive provides written notice to Company of
Executive's intent to dispute the existence of such cause within twenty four
(24) hours of Executive's receipt of Company's notice of termination with cause,
Company shall permit Executive to appear at a Board meeting (which meeting may
be telephonic) to present Executive's response to the written notice. With prior
notice to the Company, Executive's personal attorney will be allowed to attend
such Board meeting. No later than two (2) business days after such meeting, the
Board shall determine whether (a) to rescind its termination of Executive's
employment, (b) to reclassify such termination as a termination without cause,
or (c) to affirm the termination with cause. Company shall promptly notify
Executive of any such determination in writing. If Executive does not dispute
the existence of cause for his termination, such termination shall be effective
on the date set forth in the original notice of termination. If Executive
disputes the existence of cause for his termination before the Board and such
termination is not rescinded, such termination shall be effective on the first
to occur of (i) the date set forth in the original notice of termination or (ii)
the date of the Board's determination to reclassify or affirm the termination.


f.           Gross Up for Excise Tax and 409A Tax.


i.           If any payment or benefit provided by Company to or for the benefit
of the Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, including, by example and
not by way of limitation, acceleration by the Company or otherwise of the date
of payment under any plan, program, arrangement or agreement of Company (a
“Payment”) is subject to the excise tax imposed by Code section 4999 or any
interest or penalties with respect to such excise tax (the “Excise Tax”), then
Company shall make such additional payments to Executive (the “Excise Tax Gross
Up Payments”) as are necessary to provide Executive with enough funds to pay the
Excise Tax, as well as any additional taxes (other than the 409A Tax, as defined
below), including but not limited to additional Excise Tax, attributable to or
resulting from the payment of the Excise Tax Gross Up Payments, with the end
result that Executive shall be in the same position with respect to his tax
liability (other than the 409A Tax) as he would have been in if no Excise Tax
had ever been imposed.  The Company shall make any payments required by this
paragraph no later than the last day of Executive’s taxable year next following
the Executive’s taxable year in which the Excise Tax is remitted to the taxing
authority.
 
ii.           If any Payment provided to Executive pursuant to this Agreement is
subject to adverse tax consequences under Code section 409A, then Company shall
make such additional payments to Executive (the “409A Gross Up Payments”) as are
necessary to provide Executive with enough funds to pay the additional taxes,
interest, and penalties imposed by Code section 409A (collectively, the “409A
Tax”), as well as any additional taxes, including but not limited to additional
409A Tax, attributable to or resulting from the payment of the 409A Gross Up
Payments, with the end result that Executive shall be in the same position with
respect to his tax liability as he would have been in if no 409A Tax had ever
been imposed; provided, however, that the Company’s obligation to make payments
under this paragraph 5.f.ii shall be limited to an amount equal to three times
the 409A Tax (not including for this purpose 409A Tax attributable to the
payment of any portion of the 409A Gross Up Payment).  The Company shall make
any payments required by this paragraph no later than the last day of
Executive’s taxable year next following the Executive’s taxable year in which
the 409A Tax is remitted to the taxing authority.



 
- 5 -

--------------------------------------------------------------------------------

 



 
g.           Limitation on Certain Payments Pursuant to Section 111 of the
Emergency Economic Stabilization Act of 2008.  Notwithstanding any provision of
this Agreement to the contrary, in no event shall the Company make a payment to
Executive under this Agreement or otherwise that would cause a violation
of  Section 111 of the Emergency Economic Stabilization Act of 2008 (a “111
Violation”).  If more than one type of payment under this Agreement would cause
a 111 Violation requiring the elimination of a portion of the payments, then to
the extent necessary to avoid a 111 Violation first payments pursuant to Section
7.c. shall be reduced, if such payment relates to a period longer than six
months, to a payment period no less than six months, and there shall be a
corresponding reduction in the Non-Compete Period.  Following the reduction
described in the preceding sentence or if no reduction is possible under the
preceding sentence, payments pursuant to Section 5.f.i. and then Section 5.f.ii.
shall be reduced or eliminated.


6.           Indemnification and Directors and Officers' Insurance.


a.           A copy of the Indemnification Agreement between Company and the
CEO, executed contemporaneously with this Agreement, is attached hereto as
Exhibit B.


b.           Company shall provide and maintain directors' and officers'
liability insurance policies in a commercially reasonable amount, as determined
by Company's Board of Directors in its discretion, covering Executive to the
same extent that Company provides such coverage for its other executive
officers. Such insurance coverage shall continue as to Executive even if he has
ceased to be a director, employee or agent of Company with respect to acts or
omissions that occurred prior to his cessation of employment with Company.
Notwithstanding the foregoing, however, if Company shall cease to maintain
directors' and officers' liability insurance policies covering Executive and
other executive officers by reason of: (i) a consolidation, merger, sale or
other reorganization of Company; (ii) any person or entity or group of persons
or entities acting in concert acquiring management control of Company; or (iii)
the insurers providing such insurance canceling or refusing to renew such
insurance, then Executive shall have coverage only to the extent provided in any
run-off policies extending the period during which Company or Executive may give
the insurers notice of a claim under the terminated directors' and officers'
liability insurance policies. Company shall take all reasonable actions to
ensure that it obtains such run-off policies and that such run-off policies
extend the claims reporting period through any applicable statutes of
limitations, but nothing in this section shall obligate Company to obtain
extraordinary insurance coverage for Executive. Insurance contemplated under
this Section 6 shall inure to the benefit of Executive's heirs, executors and
administrators.

 
- 6 -

--------------------------------------------------------------------------------

 



7.           Confidentiality, Noninterference and Non-compete.


a.           Executive understands, acknowledges, and agrees that during the
course of his employment, he will have access to technical, business, and
customer information, materials, and data relating to Company's and Bank's
business that have not been released to the public, including, but not limited
to, confidential information, materials, or proprietary data belonging to
Company or Bank (collectively, “Confidential Information”). Executive also
understands, acknowledges, and agrees that all Confidential Information is the
property of Company and/or Bank. Executive agrees to hold and safeguard all
Confidential Information and agrees not to disclose or divulge any Confidential
Information to any person, firm, corporation, business, or any other entity
without the written authorization of an officer or director of Company or as
required by Executive's performance of services under this Agreement.
Notwithstanding the foregoing, this Agreement shall not prohibit Executive from
responding to any subpoena or court order, or from disclosing any information
that has entered the public domain other than as a result of Executive's
violation of any legal duty of nondisclosure.


b.           For purposes of this Agreement, a “Restricted Period” shall apply
following Executive’s termination of employment for any reason, other than for
Cause as provided for in Section 5.e above, and shall be in effect for the
longer of: (i) the period for which Executive is paid severance compensation
pursuant to Section 5 above (including the 6-month period before and the period
after the lump sum severance payment); or (ii) the twelve (12) month period
following the effective date of the Executive’s termination of employment.
During the Restricted Period, Executive shall not (except on behalf of Company
or with Company's prior written consent), directly or indirectly, (i) solicit
the business of any of Company's or Bank's customers or clients, (ii) hinder,
disrupt or otherwise interfere with Company's or Bank's ongoing business
relationship with any of their respective customers or clients, (iii) solicit
the employment of any employee of Company or Bank or (iv) encourage, counsel or
otherwise cause any employee of Company or Bank to terminate the employee's
employment relationship with Company or Bank.


c.           In the event of Executive's termination from employment for any
reason,  the Company may, no later than five (5) business days after the
effective date of such termination, elect to impose on Executive a restriction
against competing with Company (the “Non-Compete”) for a period of up to twelve
(12) months after the date of termination (the “Non-Compete Period”) by (i)
giving written notice to the Executive of such election, including the number of
months that Company is electing to impose the Non-Compete (a “Non-Compete
Purchase Election”).  Such Non-Compete Period shall commence as of the day
following the Executive’s date of termination. Company shall pay Executive
one-twelfth (1/12) of Executive’s Total Annual Compensation (a “Non-Compete
Payment”) for each month during the Non-Compete Period that the Non-Compete is
in effect. No Non-Compete Payments pursuant to this paragraph shall be made
to the Executive until the 6th month anniversary of the Executive's Separation
from Service.  Non-Compete Payments for the entire Non-Compete Period shall be
paid by the Company in a single sum (less required deductions and withholdings)
on the 6th month anniversary of the Executive's Separation from Service or as
soon as administratively practicable thereafter.  If the Company elects to
impose a Non-Compete Period on the Executive as a result of the Executive’s
termination for Cause under Section 5(e), the Restricted Period provided for
above in Section 7.b shall apply as well. After the Non-Compete Purchase
Election has been made, Company may not extend the Non-Compete Period without
Executive's consent. During the Non-Compete Period, Executive may not (except on
behalf of the Company or with the Company's prior written consent), directly or
indirectly, (i) engage in the Company's business or the Bank's Business
(collectively, the “Business”) in the state of Colorado or any other state
where, as of the date of termination, the Company has existing banking
operations or other sales offices or has invested a substantial amount of effort
or money with the intent of establishing banking operations or sales offices
(the “Territory”), (ii) interfere with the Business, or (iii) own, manage,
control, participate in, consult with, render services for or in any manner
engage in or represent any business within the Territory that is competitive
with the Business as such business is conducted or proposed to be conducted from
and after the date of this Agreement. Nothing herein shall prohibit Executive
from being a passive owner of not more than five percent (5%) of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation. A
Non-Compete Payment shall not reduce or otherwise affect the obligation of
Company, if any, to provide post-termination compensation or benefits to
Executive. If Executive breaches the Non-Compete during the Non-Compete Period,
Company may cease making further Non-Compete Payments and Executive shall be
obligated to repay all prior Non-Compete Payments to Company. If Company elects
to impose a Non-Compete, any Non-Compete Payment will be deemed to be a Payment
subject to Section 5.f. of this Agreement.

 
- 7 -

--------------------------------------------------------------------------------

 



d.           It is hereby acknowledged by the parties hereto that a breach by
Executive of any of the covenants contained in this Section 7 will cause
irreparable harm and damage to Company, the monetary amount of which may be
virtually impossible to ascertain. As a result, Executive acknowledges and
agrees that Company shall be entitled to an injunction from any court of
competent jurisdiction enjoining and restraining any violation of any or all of
the covenants contained in this Section 7 by Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that any such
injunction or other equitable relief shall be in addition to, and not a
substitute for, any other remedies available to Company, including but not
limited to money damages.


8.           Successors and Assigns. Company, its successors and assigns may
assign this Agreement to any person or entity in connection with (a) a
consolidation, merger, sale or other reorganization of Company or Bank or (b)
any person or entity or group of persons or entities acting in concert acquiring
management control of Company or Bank. Any other transfer or assignment of this
Agreement by Company shall only be made with Executive's consent, which shall
not be unreasonably withheld. This Agreement thereafter shall bind, and inure to
the benefit of, Company's successor or assign. Executive has no power or
authority to assign either this Agreement or any right or obligation arising
thereunder.


9.           Miscellaneous.


a.           Governing Law. This Agreement, and all other disputes or issues
arising from or relating in any way to Company's relationship with Executive,
shall be governed by the internal laws of the State of Colorado, irrespective of
the choice of law rules of any jurisdiction; except that Executive's rights and
obligations in relation to indemnification shall be governed by the laws of the
state in which Company is incorporated.


b.           Severability. If any court of competent jurisdiction declares any
provision of this Agreement invalid or unenforceable, the remainder of the
agreement shall remain fully enforceable. To the extent that any court concludes
that any provision of this Agreement is void or voidable, the court shall reform
such provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable.


c.           Integration. This Agreement constitutes the entire agreement of the
parties and a complete merger of prior negotiations and agreements and, except
as provided in the preceding subparagraph, shall not be modified except in a
writing signed by Executive and Company.


d.           Waiver. No provision of this Agreement shall be deemed waived, nor
shall there be an estoppel against the enforcement of any such provision, except
by a writing signed by the party charged with the waiver or estoppel. No waiver
shall be deemed continuing unless specifically stated therein, and the written
waiver shall operate only as to the specific term or condition waived, and not
for the future or as to any act other than that specifically waived.

 
- 8 -

--------------------------------------------------------------------------------

 



e.           Construction. Headings in this Agreement are for convenience only
and shall not control the meaning of this Agreement. Whenever applicable,
masculine and neutral pronouns shall equally apply to the feminine genders; the
singular shall include the plural and the plural shall include the singular. The
parties have reviewed and understand this Agreement, and each has had a full
opportunity to negotiate the Agreement's terms and to consult with counsel of
their own choosing. Therefore, the parties expressly waive all applicable common
law and statutory rules of construction that any provision of this Agreement
should be construed against the drafter, and agree that this Agreement and all
amendments thereto shall be construed as a whole, according to the fair meaning
of the language used.


f.           Disputes. Any action arising from or relating any way to this
Agreement, or otherwise arising from or relating to Executive's employment with
Company, shall be tried only in the state or federal courts situated in Denver,
Colorado. The parties consent to jurisdiction and venue in those courts to the
greatest extent possible under law.
 
 
 


EXECUTIVE
 
COMPANY
Scot T. Wetzel
 
United Western Bancorp, Inc.
           
/s/ Scot T. Wetzel
 
By:  /s/ Michael J. McCloskey
By: Scot T. Wetzel
 
Michael J. McCloskey
   
Chief Operating Officer
     
Date:  December 31, 2008
 
Date:  December 31, 2008
     

 

 
- 9 -

--------------------------------------------------------------------------------

 

EXHIBIT A


GENERAL RELEASE AGREEMENT


           THIS GENERAL RELEASE AGREEMENT is entered into as of [TO BE
DETERMINATED AT TERMINATION OF EMPLOYMENT] (the “Effective Date”), by Scot T.
Wetzel (the “Executive”) in consideration of the severance pay and severance
benefits provided to the Executive by United Bancorp, Inc., a Colorado
corporation (“UWB”) and United Western Bank (the “Bank”) pursuant to the
Employment Agreement (the “Employment Agreement”) by and among UWB, the Bank and
the Executive (the “Severance Payment”).
 


1.           General Release.  The Executive, on his own behalf and on behalf of
his heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges UWB, the
Bank and each of their respective affiliates, parents, successors, predecessors,
and the subsidiaries, directors, owners, members, shareholders, officers,
agents, and employees of UWB, the Bank and each of their respective affiliates,
parents, successors, predecessors, and subsidiaries (collectively, all of the
foregoing are referred to as the “Employer”), from any and all causes of action,
claims and damages, including attorneys’ fees, whether known or unknown,
foreseen or unforeseen, presently asserted or otherwise arising through the date
of his signing of the General Release Agreement, concerning his employment or
separation from employment.  This release includes, but is not limited to, any
claim or entitlement to salary, bonuses, any other payments, benefits or damages
arising under any federal law (including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act (“ADEA”), the
Employee Retirement Income Security Act of 1974 (“ERISA”), the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, and
the Worker Adjustment and Retraining Notification Act, each as amended); any
claim arising under any state or local laws, ordinances or regulations
(including, but not limited to, any state or local laws, ordinances or
regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.


Notwithstanding the foregoing, neither party is releasing any right to enforce
the Employment Agreement (including the right to any payment remaining to be
made under the Employment Agreement) and this General Release Agreement, and the
Executive is not releasing: (a) any claims for benefits payable under any ERISA
benefit plan sponsored by the Employer and in which he was a participant, (b)
any claims for unemployment compensation or workers compensation benefits or
other rights that may not be released as a matter of law, or (c) any claims
solely related to the validity of this General Release under the ADEA.  However,
by signing this General Release Agreement, the Executive is waiving any right to
monetary recovery or individual relief should any federal, state or local agency
(including the Equal Employment Opportunity Commission) pursue any claim on his
behalf arising out of or related to his employment with and/or separation from
employment with the Company, and the Executive hereby agrees that the payments
under the Employment Agreement are the exclusive remedy for and full settlement
of all of his claims for money damages.


The Executive agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this General Release Agreement.  The
Executive further represents and warrants that he has not previously filed
any claim or joined in any claim or suit against the Employer.

 
- 10 -

--------------------------------------------------------------------------------

 



2.           Acknowledgments.  The Executive is signing this General Release
Agreement knowingly and voluntarily.  He acknowledges that:


 
 
(a)
He is hereby advised in writing to consult an attorney before signing this
General Release Agreement;



 
 
(b)
He has relied solely on his own judgment and/or that of his attorney regarding
the consideration for and the terms of this General Release Agreement and is
signing this General Release Agreement knowingly and voluntarily of his own free
will;



 
 
(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this General Release Agreement;



 
 
(d)
He has been given at least twenty-one (21) calendar days to consider this
General Release Agreement, or he expressly waives his right to have at least
twenty-one (21) days to consider this General Release Agreement;



 
 
(e)
He may revoke this General Release Agreement within seven (7) calendar days
after signing it by submitting a written notice of revocation to the
Employer.  He further understands that this General Release Agreement is not
effective or enforceable until after the seven (7) day period of revocation has
expired without revocation, and that if he revokes this General Release
Agreement within the seven (7) day revocation period, he will not receive the
Severance Payment;



 
 
(f)
He has read and understands the General Release Agreement and further
understands that it includes a general release of any and all known and unknown,
foreseen or unforeseen claims presently asserted or otherwise arising through
the date of his signing of this General Release Agreement that he may have
against the Employer; and



 
 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this General Release Agreement.



3.           No Admission of Liability.  This General Release Agreement does not
constitute an admission of liability or wrongdoing on the part of the Employer,
the Employer does not admit there has been any wrongdoing whatsoever against the
Executive, and the Employer expressly denies that any wrongdoing has occurred.


4.           Entire Agreement.  There are no other agreements of any nature
between the Employer and the Executive with respect to the matters discussed in
this General Release Agreement, except as expressly stated herein, and in
signing this General Release Agreement, the Executive is not relying on any
agreements or representations, except those expressly contained in this General
Release Agreement.


5.           Execution.  It is not necessary that the Employer sign this General
Release Agreement following the Executive's full and complete execution of it
for it to become fully effective and enforceable.

 
- 11 -

--------------------------------------------------------------------------------

 





6.           Severability.  If any provision of this General Release Agreement
is found, held or deemed by a court of competent jurisdiction to be void,
unlawful or unenforceable under any applicable statute or controlling law, the
remainder of this General Release Agreement shall continue in full force and
effect.


7.           Governing Law.  This General Release Agreement shall be governed by
the laws of the State of Colorado, excluding the choice of law rules thereof.


8.           Headings.  Section and subsection headings contained in this
General Release Agreement are inserted for the convenience of reference
only.  Section and subsection headings shall not be deemed to be a part of this
General Release Agreement for any purpose, and they shall not in any way define
or affect the meaning, construction or scope of any of the provisions hereof.


IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.
 


 

 
EXECUTIVE:
         
/s/ Scot T.
Wetzel                                                                
 
Scot T. Wetzel
   



 

 
- 12 -

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (the "Agreement") is entered into by and between
United Western Bancorp, Inc., a Colorado corporation, (the "Company"), and Scot
Wetzel (the "Executive"), and shall be effective as of  _____________, 2008 (the
“Effective Date”).
 
Recitals
 
1.           It is essential to the Company to retain and attract as directors
and officers the most capable persons available;
 
2.           Indemnitee is a director/officer of the Company, or a subsidiary of
the Company (a “Subsidiary”);
 
3.           The Articles of Incorporation and the Bylaws of the Company permit
the Company to indemnify and advance expenses to its directors and officers, or
to the extent serving at the request of the Corporation, the directors,
officers, employees and agents of any corporation, partnership, joint venture,
trust or other enterprise, to the fullest extent permitted by law;
 
4.           In recognition of Indemnitee’s need for substantial protection
against personal liability in order to enhance Indemnitee’s continued service to
the Company and/or a Subsidiary in an effective manner and Indemnitee’s reliance
on the aforesaid Articles of Incorporation and Bylaws, and in part to provide
Indemnitee with specific contractual assurance that the protection promised by
such Articles of Incorporation and Bylaws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
Articles of Incorporation and Bylaws or any change in the composition of the
Company’s Board of Directors or acquisition transaction relating to the
Company), and in order to induce Indemnitee to continue to provide services to
the Company and/or a Subsidiary as a director or officer thereof, the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing and of Indemnitee continuing
to serve the Company and/or a Subsidiary, and intending to be legally bound
hereby, the parties hereto agree as follows:
 
1.           Certain Definitions.
 
(a)           A “Change in Control” shall be deemed to have occurred if: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as theft ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 20% or more of
the total voting power represented by the Company’s then outstanding Voting
Securities; or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of transactions) of
all or substantially all of the Company’s assets.
 
 

 
- 13 -

--------------------------------------------------------------------------------

 

(b)           “Expense” include attorneys’ fees and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any Proceeding relating to any
Indemnifiable Event.
 
(c)           “Indemnifiable Event” shall mean any event or occurrence that
takes place either prior to or after the execution of this Agreement, related to
the fact that Indemnitee is or was a director or an officer of the Company, or
while a director or officer is or was serving at the request of the Company as a
director, officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.
 
(d)           “Potential Change in Control” shall be deemed to have occurred if:
(i) the Company enters into an agreement or arrangement, the consummation of
which would result in the occurrence of a Change in Control; (ii) any person
(including the Company) publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control; (iii)
any person, other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company acting in such capacity or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
who is or becomes the beneficial owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company’s then outstanding Voting Securities, increases his beneficial ownership
of such securities by 5% or more over the percentage so owned by such person on
the date hereof; or (iv) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.
 
(e)           “Proceeding” shall mean any threatened, pending or completed
action, suit or proceeding, or any inquiry, hearing or investigation, whether
conducted by the Company or any other party, that Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other.
 
(f)           “Reviewing Party” shall mean any appropriate person or body
consisting of a member or members of the Company’s Board of Directors or any
other person or body appointed by the Board (including the special, independent
counsel referred to in Section 3) who is not a party to the particular
Proceeding with respect to which Indemnitee is seeking Indemnification.  If
there has not been a Change in Control, the Reviewing Party shall be selected by
the Board of Directors, and if there has been such a Change in Control (other
than a Change in Control which has been approved by a majority of the Company’s
Board of Directors who were directors immediately prior to such Change in
Control) or if there is a Proceeding brought by a federal banking regulatory
agency in which all or a majority of Board of Directors are named as
respondents, the Reviewing Party shall be the special, independent counsel
referred to in Section 3 hereof.
 
(g)           “Trust” shall mean the trust as defined in Section 4 that is
formed by the Company upon written request by Indemnitee in the event of a
Potential Change in Control.
 
(h)           “Trustee” shall mean the trustee of the Trust.
 
(i)           “Voting Securities” shall mean any securities of the Company which
vote generally in the election of directors.

 
- 14 -

--------------------------------------------------------------------------------

 

 
2.           Agreement to Indemnify.
 
(a)           In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Proceeding by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law, as soon as practicable, but in any event no later than
thirty (30) days after written demand is presented to the Company, against any
and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges actually and reasonably
incurred by him or her in connection with or in respect of such Expenses,
judgments, fines, penalties or amounts paid in settlement) of such Proceeding
and any federal, state, local or foreign taxes imposed on Indemnitee as a result
of the actual or deemed receipt of any payments under this Agreement (including
the creation of the Trust) if he or she acted in good faith and in a manner
which he or she reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal action or proceeding,
had no reasonable cause to believe his or her conduct was unlawful; provided,
however, that the Company shall not indemnify Indemnitee for any Expenses
incurred in a Proceeding instituted by an appropriate bank regulatory agency if
that Proceeding results in a final order assessing civil monetary penalties or
requiring affirmative action by Indemnitee in the form of payments to the
Company.  Notwithstanding anything in this Agreement to the contrary and except
as provided in Section 5, prior to a Change in Control, Indemnitee shall not be
entitled to indemnification pursuant to this Agreement in connection with any
Proceeding initiated by Indemnitee against the Company or any director or
officer of the Company unless the Company has joined in or consented to the
initiation of such Proceeding.  If so requested by Indemnitee, the Company shall
advance (within ten business days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”); provided, however, that such Expenses shall
be advanced only upon delivery to the Company of an undertaking by or on behalf
of Indemnitee to repay such amount if it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company.
 
(b)           Notwithstanding the foregoing, (i) the obligations of the Company
under Section 2(a) shall be subject to the condition that the Reviewing Party
shall not have determined (in a written opinion, in any case in which the
special, independent counsel referred to in Section 3 hereof is involved) that
Indemnitee would not be permitted to be so indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(b) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid; provided, however, that if Indemnitee has
commenced legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed).  Notwithstanding any other
provision in this Agreement, Expenses incurred in defending a Proceeding that is
an administrative or civil action initiated by a federal bank regulatory agency
shall be advanced only if Indemnitee agrees in writing to reimburse the Company
for that portion of the advanced Expenses as to which it is ultimately
determined that Indemnitee was not entitled to indemnification and the Reviewing
Party has first made a determination in writing that Indemnitee acted in good
faith and in a manner he or she believed to be in the best interests of the
Company and that the advancing of such Expenses will not adversely affect the
safety and soundness of the Company.  Expenses shall be advanced, however, only
upon delivery to the Company of a written binding agreement by or on behalf of
the Indemnitee to repay such amount if it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company.  Indemnitee’s
obligation to reimburse the Company for Expense Advances shall be unsecured and
no interest shall be charged thereon.  If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the State of Colorado having subject matter jurisdiction thereof and in
which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
and the Company hereby consents to service of process and to appear in any such
proceeding.  Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.
 

 
- 15 -

--------------------------------------------------------------------------------

 

 
3.           Change in Control.  The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control which has been approved
by a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control), then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Company’s Articles of Incorporation or Bylaws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from special, independent counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld), and
who has not otherwise performed services for the Company or the Indemnitee
(other than in connection with such matters) within the last five (5)
years.  Such independent counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.  Such counsel,
among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law.  The Company agrees to pay the reasonable fees
of the special, independent counsel referred to above and to indemnify fully
such counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or the
engagement of special, independent counsel pursuant hereto, except with respect
to intentional acts and gross negligence of such special independent counsel,
and professional malpractice claims related thereto.
 
4.           Establishment of Trust.  In the event of a Potential Change in
Control, the Company shall, upon written request by Indemnitee, create a trust
for the benefit of the Indemnitee (the “Trust”) and from time to time upon
written request of Indemnitee shall fund such Trust in an amount sufficient to
satisfy any and all Expenses reasonably anticipated at the time of each such
request to be incurred in connection with investigating, preparing for and
defending any Proceeding related to an Indemnifiable Event and any and all
judgments, fines, penalties and settlement amounts of any and all Proceedings
related to an Indemnifiable Event from time to time actually paid or claimed,
reasonably anticipated or proposed to be paid.  The amount or amounts to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by the Reviewing Party in any case in which the special independent
counsel described in Section 3 above is involved.  The terms of the Trust shall
provide that upon a Change in Control: (i) the Trust shall not be revoked or the
principal thereof invaded, without the written consent of Indemnitee; (ii) the
Trustee shall advance, within ten (10) business days of a request by Indemnitee,
any and all Expenses to Indemnitee (subject to the conditions contained in
Section 2(b) including the agreement of Indemnitee to reimburse the Trust under
the circumstances under which the Indemnitee would be required to reimburse the
Company under Section 2(b) of this Agreement); (iii) the Trust shall continue to
be funded by the Company in accordance with the funding obligation set forth
above; (iv) the Trustee shall promptly pay to Indemnitee all amounts for which
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise; and (v) all unexpended funds in such Trust shall revert to the
Company upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that the Indemnitee has been fully
indemnified under the terms of this Agreement.  The Trustee shall be chosen by
Indemnitee.  Nothing in this Section 4 shall relieve the Company of any of its
obligations under this Agreement.  All income earned on the assets held in the
Trust shall be reported as income by the Company for federal, state, local and
foreign tax purposes.
 

 
- 16 -

--------------------------------------------------------------------------------

 

 
5.           Indemnification for Expenses Incurred In Enforcing this
Agreement.  The Company shall indemnify Indemnitee against any and all
reasonable expenses (including attorneys’ fees), and, if requested by
Indemnitee, shall (within ten (10) business days of such request) advance such
expenses to Indemnitee, which are actually incurred by Indemnitee in connection
with any claim asserted against or action brought by Indemnitee for (i)
indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or under applicable law or the Company’s
Articles of Incorporation or Bylaws now or hereafter in effect relating to
indemnification for Indemnifiable Events and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.
 
6.           Partial Indemnity.  If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a
Proceeding but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.  Moreover, notwithstanding any other provision of this
Agreement and provided that the conditions of Section 2(b) are met in the case
of a Proceeding brought by a federal regulatory banking agency, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
or all Proceedings relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.
 
7.           Defense to Indemnification, Burden of Proof and Presumptions.  It
shall be a defense to any action brought by Indemnitee against the Company to
enforce this Agreement (other than an action brought to enforce a claim for
expenses incurred in defending a Proceeding in advance of its final disposition
where the required undertaking has been tendered to the Company) that Indemnitee
has not met the standards of conduct that make it permissible under the Colorado
Business Corporation Act for the Company to indemnify Indemnitee for the amount
claimed.  In connection with any determination by the Reviewing Party or
otherwise as to whether Indemnitee is entitled to be indemnified hereunder, the
burden of proving such a defense shall be on the Company.  Neither the failure
of the Company (including its Board of Directors, independent legal counsel, or
its stockholders) to have made a determination prior to the commencement of such
action by Indemnitee that indemnification of the claimant is proper under the
circumstances because he or she has met the applicable standard of conduct set
forth in the Colorado Business Corporation Act, nor an actual determination by
the Company (including its Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee had not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has not
met the applicable standard of conduct.  For purposes of this Agreement, the
termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.
 

 
- 17 -

--------------------------------------------------------------------------------

 



 
8.           Non-exclusivity.  The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Articles of
Incorporation or Bylaws or the Colorado Business Corporation Act or
otherwise.  To the extent that a change in the Colorado Business Corporation Act
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s Articles of
Incorporation and Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.
 
9.           Liability Insurance.  To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director or officer.
 
10.           Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee, Indemnitee’s spouse, heirs,
executors or personal or legal representatives after the expiration of two (2)
years from the date of accrual of such cause of action, or such longer period as
may be required by state law under the circumstances, and any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action, such shorter period shall govern.
 
11.           Amendment of this Agreement.  No supplement modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
 
12.           Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
 
13.           No Duplication of Payment.  The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Bylaw or otherwise) of the amounts otherwise
indemnifiable hereunder.
 
14.           Settlement of Claims.  The Company shall not be liable to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any action or claim effected without the Company’s written consent.  The Company
shall not settle any action or claim in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s written
consent.  Neither the Company nor Indemnitee will unreasonably withhold their
consent to any proposed settlement.  The Company shall not be liable to
indemnify Indemnitee under this Agreement with regard to any judicial award if
the Company was not given a reasonable and timely opportunity, at its expense,
to participate in the defense of such action.
 

 
- 18 -

--------------------------------------------------------------------------------

 



 
15.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.  This Agreement shall continue in effect regardless
of whether Indemnitee continues to serve as a director or officer of the Company
or of any other enterprise at the Company’s request.
 
16.           Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
17.           Governing Law; Venue.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Colorado
applicable to contracts made and to be performed in such State without giving
effect to the principles of conflicts of laws.  All disputes and controversies
arising out of or in connection with this Agreement shall be resolved
exclusively by the state and federal courts located in the State of Colorado,
and each party hereto agrees to submit to the jurisdiction of said courts and
agrees that venue shall lie exclusively with such courts.
 
18.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
19.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[The Next Page Is The Signature Page.]
 

 
- 19 -

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed.



 
UNITED WESTERN BANCORP, INC.
 
Company
         
By:____________________________________
 
Title:
 
Date:
         
SCOT T. WETZEL
 
Executive
         
By:____________________________________
 
Date:





- 20 -
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 